IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                August 18, 2015 Session


      STATE OF TENNESSEE v. KENDALL MCKENZIE KIN EAYRS

                   Appeal from the Circuit Court for Sevier County
                      No. 18420II    Richard R. Vance, Judge




              No. E2014-02072-CCA-R3-CD – Filed December 22, 2015
                        _____________________________



TIMOTHY L. EASTER, J., concur.


       Because of the manner in which the trial court terminated the presentation of
evidence at the suppression hearing, I am hemmed in and must reluctantly agree with the
majority.

       I agree with the majority that the certified questions of law in this case were
properly reserved. I further agree that the second and third certified questions are not
dispositive because they were not “passed upon” by the trial judge. State v. Preston, 759
S.W.2d 647, 650 (Tenn. 1988), petition to rehear denied. After review of the officer’s in
car video, had the trial court heard all the testimony and arguments, and had those
questions been passed upon by the trial court, my opinion would be wholly different.

       The resolution of the issue that was passed upon by the trial court is somewhat
distressing. I feel certain that the trial court, as I, will never forget that it is not a
violation of the state statute to stop, park, or leave standing any vehicle, whether attended
or unattended, upon a highway inside a business or residential district. See T.C.A. §55-8-
158.


                                                  ___________________________
                                                  TIMOTHY L. EASTER, JUDGE